15DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al 20190206400 herein Cui in view of Daianu eet al 20190188326 herein Daianu.
Per claim 1, Cui discloses: capturing via one or more hardware processors, domain knowledge using one or more of the following sources (202): a domain expert using a knowledge based questionnaire, parsing the web and enterprise repository based on relevant concepts and keywords, and a plurality of external sources; (¶0075; the natural language understanding module attempts to identify triples from a sentence. For example, a sentence recognized as speech at 201 is parsed and triples are extracted; ¶0078; In some embodiments, the data is retrieved from a memory graph data structure that stores episodic memory relevant to each user the robotic system interacts with)) obtaining via one or more hardware processors, the problem information from a user in the form of problem files, wherein the problem information comprises information mapped to the set of fields in the CDK lookup table (208); (¶0078; the reasoner provides data for creating an artificial intelligence (AI) planning problem. For example, the reasoner may retrieve data used to generate an AI problem based on the relevance of stored data to the input to the reasoner. In some embodiments, the data is retrieved from a memory graph data structure that stores episodic memory relevant to each user) recommending via one or more hardware processors, a pipeline based on the set of fields by matching the problem with set of existing problems and fetching corresponding pipeline steps and knowledge (210); (¶0081; an artificial intelligence (AI) problem is solved….. the planner determines a sequence of actions based on an AI planning problem generated at 207. In some embodiments, once solved, the solution is saved for potential reuse in the event the same or a similar problem is encountered again. For example, the problem, the solution, and the context related to the two are saved in a knowledge store such as a memory graph data structure) converting via one or more hardware processors, the domain knowledge and problem files into planning domain definition language (PDDL) files (212); (¶0079; the problem is generated by an AI problem generator using the information provided by applying a reasoner module at 205. In some embodiments, the planning problem is described using an artificial intelligence planning language such as the language described by the Planning Domain Definition Language (PDDL) specification and/or a multi-agent extension of PDDL. In some embodiments, the specifications are Multi-Agent PDDL (MA-PDDL) descriptions that include a domain description and a problem description. In various embodiments, the problem generation includes converting the extracted triple at 203 to an artificial intelligence planning language. The generated problem includes a description of the current status and/or state of the system and one or more goals to achieve) and applying via one or more hardware processors, a planning algorithm on the PDDL files to provide the solution to match constraints with a predefined set of conditions (214) (¶0084; the solved artificial intelligence (AI) problem solution is executed. In some embodiments, an executor module executes the solution plan to the AI problem. In various embodiments, the executor module uses one or more different sub-modules to execute the solution based on the input event).
Cui discloses presenting the knowledge in the form of an ontology or factual knowledge but does not specifically disclose: transforming via one or more hardware processors, the captured domain knowledge in the form of ontologies and instances of knowledge by applying natural language processing and template matching techniques (204); creating via one or more hardware processors, a contextual domain knowledge (CDK) look up table to store a relevant mapping of contextual knowledge to a set of fields (206).
Daianu discloses: transforming via one or more hardware processors, the captured domain knowledge in the form of ontologies and instances of knowledge by applying natural language processing and template matching techniques (204); (¶0022;  text included in questions in order to recognize relationships between words and better understand the meaning of the language used. For example, Natural Language Processing (NLP) techniques may be employed as part of a process for constructing a domain-specific ontology that identifies connections between words, extraneous terminology, words that are synonyms within the domain, words that relate to particular concepts or topics, and the like) creating via one or more hardware processors, a contextual domain knowledge (CDK) look up table to store a relevant mapping of contextual knowledge to a set of fields (206); (¶0067; each set of high frequency tags associated with a question is transformed into a high-dimensional representation, such as a representation defined by a neural probabilistic language (NPL) model (e.g., tf-idf). In some examples, each question in the forum is represented by a unique vector. Further, each unique vector may be stored in a lookup table on server 102).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Cui and Daianu because Daianu’s domain specific ontology module leverages NPL and specific ontology to create mappings for encoding the input. Daianu improves a user experience by providing dynamic, adaptive and enhanced end user experience (¶0019; By segmenting customers according to their similarity in multiple aspects or dimensions (such as with respect to their profile attributes or behaviors), it is possible to more successfully predict the needs of the corresponding segments and provide personalized and proactive support).
Per claim 2, Cui discloses: further comprising the step of evaluating the relevance of knowledge captured from the one or more sources (¶0114;  the supporting knowledge nodes are references to nodes in a memory graph and include relevance ranking information. In some embodiments, a reference to the nodes of a memory graph is returned).
Per claim 3, Daianu discloses: wherein the step of recommending the pipeline is performed using a vector based similarity (¶0070;  Predictive model 220 calculates relevancies between the high-dimensional vector of tag probabilities for a current user, and the high-dimensional vectors for each of the questions stored in the lookup table For example, relevancies may be determined based on a similarity score, which may comprise an angle between two high-dimensional vectors in terms of cosine similarity where smaller angles represent larger relevancies Subsequently, trained predictive model 220 ranks the questions in the lookup table in order of relevancy).
Per claim 4, Daianu discloses: further comprising the step of reasoning to perform semantic based recommendation (¶0070;  Predictive model 220 calculates relevancies between the high-dimensional vector of tag probabilities for a current user, and the high-dimensional vectors for each of the questions stored in the lookup table For example, relevancies may be determined based on a similarity score, which may comprise an angle between two high-dimensional vectors in terms of cosine similarity where smaller angles represent larger relevancies Subsequently, trained predictive model 220 ranks the questions in the lookup table in order of relevancy).
Per claim 5, Daianu discloses: wherein the plurality of external sources include online knowledge stores or offline knowledge stores (fig. 1 ¶0032; the operation of training the predictive model may be performed while offline, while the operation of predicting and providing personalized self-support service may be operated in real-time. In some embodiments, these components of the server can be distributed across different computing resources as part of a cloud-based computing system).
Per claim 6, Cui discloses: wherein the transformed domain knowledge is stored in a knowledge store (¶0069;  the knowledge is retrieved from a knowledge store such as a memory graph data structure that captures and organizes data previously learned including data from sources such as conversations, actions, and/or observations, etc. In some embodiments, a reasoning module determines which data of the knowledge store is supporting knowledge in part by utilizing a lexical database).
Claims 7-8 are the system claim corresponding to the processor claims 1-2 and are rejected under the same reasons set forth in connection with the rejection of claims 1-2. 
Claim 10 is the non-transitory machine readable information storage mediums claim corresponding to the processor claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al 20190206400 herein Cui and Daianu et al 20190188326 herein Daianu in view of Sabbouh 7823123 herein Sabbouh.
The combined teachings of Cui and Daianu disclose a domain ontology and mappings but doesn not specifically disclose: further comprises a code manager module (126) configured to connect loose couples in a chain based on demand.
Sabbouh discloses: further comprises a code manager module (126) configured to connect loose couples in a chain based on demand (col. 3 lines 17-25; The domain ontology is also searched for an execution path linking the one or more structured inputs to the one or more structured outputs. The web service(s) having mappings on the execution path are then returned to a user. When a plurality of web services is returned, the web services may form a chain in which a structured output of one web service provides a structured input for another web service.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Cui, Daianu and Sabbouh  because Sabbouh’s chained domain ontology to relieve programmer intervention. Sabbouh enables greater automation for web service (col. 6, lines 41-45; Web services must be discovered, chained, and invoked automatically, thus relieving the programmer from having to do these steps).

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABOUCARR FAAL/Primary Examiner, Art Unit 2138